Order denying plaintiff’s motion for a further bill of particulars unanimously reversed, with ten dollars costs and disbursements to the appellant, and motion granted. Order, so far as appealed from, denying plaintiff’s motion to modify the demand of defendants-respondents for a bill of particulars unanimously reversed, with ten dollars costs and disbursements to the appellant, and motion in all respects granted. E^ills of particulars to be served within ten days after service of order, with notice of entry thereof. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.